DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 contains the phrase “and a fourth switch element structured to switch between connection and disconnection of the low-side node of  the second inverter to and from the power supply, a fourth protection circuit being coupled in parallel to the fourth switch element.”  Which applicant seems to disclose in claim 1 that the switch element disconnects the low side node from ground.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matt et al. (US 2010/0141189).

Regarding claim 1,
Matt discloses (Fig. 1):
A power conversion device (Fig. 1, 1) for converting power from a power supply (U1, U2) into power that is to be supplied to a motor having n phase windings (3 phases, R1, R2, R3, ¶0018) n being an integer of three or more (N = 3), and the device (1) comprising: a first inverter (A) to which a first end of each phase winding (R1, R2, R3) of the motor (1) is coupled (¶0019-¶0021) and which has low-side switching elements (5) and high-side switching elements (6, on inverter A,  ¶0019); a second inverter (B) to which a second end of each phase winding (R1, R2, R3) is coupled (¶0019-¶0021) and which has low-side switching elements (5) and high-side switching elements (6, on inverter B,  ¶0019); and a switch circuit (A4, B4) comprising at least one of a first switch element (switches 5 on A1-A4) structured to switch between connection and disconnection of a low-side node (switch 5, on side A connects and disconnects the ground node on the low side of inverter A, ¶0028-¶0030) of the first inverter (A) to and from a ground (50, 51, ¶0028), a first protection circuit (A4 phase, switches 5 and 6 are in parallel with phases A1-A3, ¶0028) being coupled in parallel to the first switch element (switches 5), and a second 

Regarding claim 2,
Matt discloses (Fig. 1):
wherein the first protection circuit  (A4 phase, switches 5 and 6 are in parallel with phases A1-A3, ¶0028) and the second protection circuit (B4 line, switches 5 and 6) each comprise a diode (freewheeling diodes on switches 5 and 6 shown in Fig. 1).

Regarding claim 6,
Matt discloses (Fig. 1):
wherein the switch circuit (Fig. 1, A4, B4) comprises the first (5 and 6 on lines A1-A4) and second switch elements (5 and 6 on lines B1-B4, ¶0025).
Regarding claim 19,
Matt discloses (Fig. 1):
A motor drive unit (Fig. 1, all elements) comprising: a motor (1);
a power conversion device (Fig. 1, 1) for converting power from a power supply (U1, U2) into power that is to be supplied to a motor having n phase windings (3 phases, R1, R2, R3, ¶0018) n being an integer of three or more (N = 3), the device (1) comprising: a first inverter (A) to which a first end of each phase winding (R1, R2, R3) of the motor (1) is coupled (¶0019-¶0021) and which has low-side switching elements (5) and high-side switching elements (6, on inverter A,  ¶0019); a second inverter (B) 

Regarding claim 20,
Matt discloses (Fig. 1):
An electric power steering device (intended use language in preamble has no patentable weight) comprising: a motor drive unit (Fig. 1, A, B) comprising: a motor (1);
a power conversion device (Fig. 1, 1) for converting power from a power supply (U1, U2) into power that is to be supplied to a motor having n phase windings (3 phases, R1, R2, R3, ¶0018) n being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matt et al. (US 2010/0141189) in view of Donati et al. (US 2011/0225929).

Regarding claim 3,
Matt discloses the above limitations from claim 1.
They do not disclose:
wherein the first protection circuit and the second protection circuit each comprise an RC circuit.

However, Donati teaches (Fig. 4):
wherein the first protection circuit (Fig. 4, 27, SW1 line) and the second protection circuit (27, SW2 line) each comprise an RC circuit (F, ¶0024-¶0030).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention that uses the extra line and switches in an inverter system to isolate the inverter from ground during a fault as taught by Matt (¶0029) and attach a filter in parallel as taught by Donati in order to filter voltages through the transistor as taught by Donati (¶0024-¶0030). This would enable the system to isolate the inverter and filter voltages to improve reliability and redundancy.

Regarding claim 4,
Matt discloses the above limitations from claim 1.

wherein the first protection circuit and the second protection circuit each comprise a single resistance element, or a plurality of resistance elements coupled together in series or in parallel.

However, Donati teaches (Fig. 4):
wherein the first protection circuit (Fig. 4, 27, SW1 line) and the second protection circuit (27, SW2 line) each comprise a single resistance element (inside F, resistor, not labelled), or a plurality of resistance elements coupled together in series or in parallel (the resistor R and the first resistor inside F, ¶0024-¶0030).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention that uses the extra line and switches in an inverter system to isolate the inverter from ground during a fault as taught by Matt (¶0029) and attach a filter in parallel as taught by Donati in order to filter voltages through the transistor as taught by Donati (¶0024-¶0030). This would enable the system to isolate the inverter and filter voltages to improve reliability and redundancy.

Regarding claim 5,
Matt discloses (Fig. 1):
wherein the switch circuit (Fig.1 , A4, B4) comprises the first switch element (6), and a third switch element (any of of the other switches 6) structured to switch between connection and disconnection of a high-side node of (top node connecting the voltage to the inverter) the first inverter (A) to and from the power supply (U1), a third protection circuit (diode on switch, 6) being coupled in parallel (diode coupled in parallel) to the third switch element (any of the other switches 6).

Regarding claim 7,
Matt discloses (Fig. 1):
wherein the switch circuit (Fig. 1, A4, B4) further comprises a third switch element (any of the other switches 6) structured to switch between connection and disconnection of a high-side node of (node connecting power) the first inverter (A) to and from the power supply (U1), a third protection circuit (diode connected to 6) being coupled in parallel to the third switch element (coupled in parallel),
and a fourth switch element (any one of 5) structured to switch between connection and disconnection of the low-side node of  (node connecting ground to inverter B through switches 5) the second inverter (B) to and from the power supply (U2), a fourth protection circuit (diode connected to other branch of 6) being coupled in parallel to the fourth switch element (diode connected in parallel).

Regarding claim 8,
Matt discloses:
wherein at least one of the first protection circuit (5 and 6 on A4 and B4 lines have diodes), the second protection circuit (5 and 6 on A4 and B4 lines have diodes), the third protection circuit (5 and 6 on A4 and B4 lines have diodes), and the fourth protection circuit (5 and 6 on A4 and B4 lines have diodes) comprises a diode (all comprise diodes).

Regarding claim 9,
Matt discloses the above limitations from claim 7.

wherein at least one of the first protection circuit, the second protection circuit, the third protection circuit, and the fourth protection circuit comprises an RC circuit.

However, Donati teaches (Fig. 4):
wherein at least one of the first protection circuit (Fig. 4, 27, Sw1 line), the second protection circuit (27, SW2 line), the third protection circuit (27, SW3 line), and the fourth protection circuit (27, SW4 line) comprises an RC circuit (F, ¶0024).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention that uses the extra line and switches in an inverter system to isolate the inverter from ground during a fault as taught by Matt (¶0029) and attach a filter in parallel as taught by Donati in order to filter voltages through the transistor as taught by Donati (¶0024-¶0030). This would enable the system to isolate the inverter and filter voltages to improve reliability and redundancy.

Regarding claim 10,
Matt discloses the above limitations from claim 7.
They do not disclose:
wherein at least one of the first protection circuit, the second protection circuit, the third protection circuit, and the fourth protection circuit comprises a single resistance element, or a plurality of resistance elements coupled together in series or in parallel.

However, Donati teaches (Fig. 4):


Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention that uses the extra line and switches in an inverter system to isolate the inverter from ground during a fault as taught by Matt (¶0029) and attach a filter in parallel as taught by Donati in order to filter voltages through the transistor as taught by Donati (¶0024-¶0030). This would enable the system to isolate the inverter and filter voltages to improve reliability and redundancy.

Regarding claim 11,
Matt discloses (Fig. 1):
wherein the first protection circuit (5 and 6 on A4 and B4 lines have diodes), the second protection circuit (5 and 6 on A4 and B4 lines have diodes), the third protection circuit (5 and 6 on A4 and B4 lines have diodes), and the fourth protection circuit (5 and 6 on A4 and B4 lines have diodes) each comprise a diode (all comprise diodes).

Regarding claim 12,
Matt discloses the above limitations from claim 9.
They do not disclose:


However, Donati teaches (Fig. 4):
wherein the first protection circuit (Fig. 4, 27, Sw1 line), the second protection circuit (27, SW2 line), the third protection circuit (27, SW3 line), and the fourth protection circuit (27, SW4 line) each comprise an RC circuit (F, ¶0024-¶0030).

Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention that uses the extra line and switches in an inverter system to isolate the inverter from ground during a fault as taught by Matt (¶0029) and attach a filter in parallel as taught by Donati in order to filter voltages through the transistor as taught by Donati (¶0024-¶0030). This would enable the system to isolate the inverter and filter voltages to improve reliability and redundancy.
Regarding claim 13,
Matt discloses the above limitations from claim 9.
They do not disclose:
wherein the first protection circuit, the second protection circuit, the third protection circuit, and the fourth protection circuit each comprise a single resistance element, or a plurality of resistance elements coupled together in series or in parallel.

However, Donati teaches (Fig. 4):
wherein the first protection circuit (Fig. 4, 27, Sw1 line), the second protection circuit (27, SW2 line), the third protection circuit (27, SW3 line), and the fourth protection circuit (27, SW4 line) each 

Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention that uses the extra line and switches in an inverter system to isolate the inverter from ground during a fault as taught by Matt (¶0029) and attach a filter in parallel as taught by Donati in order to filter voltages through the transistor as taught by Donati (¶0024-¶0030). This would enable the system to isolate the inverter and filter voltages to improve reliability and redundancy.

Regarding claim 14,
Matt discloses (fig. 1):
wherein the power conversion device (Fig. 1, 1) is structured such that, when the first inverter (A) is not operating normally, the third switch element (any one of 5 or 6) disconnects the first inverter from the power supply (¶0028-¶0029, all elements 6, can be switched on to isolate inverter).

Regarding claim 15,
Matt discloses (fig. 1):
wherein the power conversion device (Fig. 1, 1) is structured such that, when the first inverter (A) is not operating normally, the first switch element (any one of 5 or 6) disconnects the first inverter from the power supply (¶0028-¶0029, turning on all switches 5 would isolate first inverter).

Regarding claim 16,
Matt discloses (fig. 1):
.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-2, 6, and 19-20, applicant argues that Matt does not teach  “a switch circuit comprising at least one of a first switch element structured to switch between connection and disconnection of a low-side node of the first inverter to and from a ground, a first protection circuit being coupled in parallel to the first switch element, and a second switch element structured to switch between connection and disconnection of a low-side node of the second inverter to and from the ground, a second protection circuit being coupled in parallel to the second switch element.” Applicant argues that Matt does not teach this limitation however, as shown in Fig. 1, the low side node of inverter A, and low side node of inverter B are all connected to ground through switches 6.  This is expressly for the purpose of isolating the inverter to and from ground as taught in ¶0027-¶0029 of Matt.
Regarding applicant’s arguments pertaining to claims 19 and 20, although examiner did forget to include the final claim limitation of  “and a control circuit structured to control the power conversion device wherein the control circuit monitors whether or not a zero-phase current is less than a predetermined value, and at least one of the first switch element and the second switch element is turned off by the control circuit when the zero-phase current is less than the predetermined value.”,
This was correctly included in the rejection above and specifically, in ¶0009, ¶0023, and ¶0028, Matt explicitly states 
“If one of the windings becomes disconnected from one of the arms, such 

power the good phases with currents presenting a sum that is not constantly 
zero so as to enable the motor to turn with constant torque.  The residual 
current coming from the non-zero sum of the currents in the good phases is 
drained via the bridge so as to be returned to the inverter that is generating 
such currents.  The presence of the bridge and of the additional arms thus 
enables the actuator to be operated at constant torque.”  
As such, it is explicitly disclosed how the invention measure the zero-phase current and when it is not 0, can take corrective actions, shown in ¶0009, ¶0023, and ¶0028.

Regarding applicant’s arguments pertaining to claims 3-4, 5, and 7-16, In response to applicant's argument that it would not be obvious to combine the protection circuits from Donati with the inverters of Matt, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

As such, examiner is maintaining all the rejections of claims 1-16, and 19-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.